                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-7496 FMO (MAAx)                                 Date     May 1, 2019
 Title           Adelfo Cerame, Jr. v. Tommy Bahama Group, Inc.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Vanessa Figueroa                                         None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                          None Present
 Proceedings:             (In Chambers) Order to Show Cause Re: Sanctions or Dismissal

        Pursuant to the Court’s Order of October 29, 2018, the parties were required to complete
a settlement conference before the court’s ADR Panel no later than April 26, 2019. (See Dkt. 14,
Court’s Order of October 28, 2018, at 17). If the case settled, the parties were required to file a
Notice of Settlement no later than 24 hours after settlement. (See id.). Otherwise, the parties
were required to file a Status Report Re: Settlement no later than 48 hours after the settlement
conference was complete. (See id.).

         As of the filing date of this Order, neither a Notice of Settlement nor a Status Report Re:
Settlement has been filed. (See, generally, Dkt.). Accordingly, IT IS ORDERED THAT, no later
than May 8, 2019, the parties shall show cause in writing why sanctions should not be imposed
for failure to comply with the Court’s Order of October 29, 2018. Failure to submit a response
to this Order by the deadline set forth above may result in the imposition of sanctions
and/or dismissal of this action for lack of prosecution. See Fed. R. Civ. P. 41(b); Link v.
Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386, 1388 (1962); Pagtalunan v. Galaza, 291
F.3d 639, 642 (9th Cir. 2002), cert. denied, 538 U.S. 909 (2003).




                                                                                  00       :    00

                                                         Initials of Preparer            vdr




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
